Case 4:20-cv-00029-JLK-RSB Document 14 Filed 06/20/20 Page 1 of 3 Pageid#: 78




                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION


ELDRIDGE ROOSEVELT MEEKS, III,                      )
    Plaintiff                                       )
                                                    )
v.                                                  )      CASE NO. 4:20-cv-00029-JLK
                                                    )
THE CITY OF DANVILLE                                )
                                                    )
and                                                 )
                                                    )
JACOB AMOS, LARRY DWAYNE LAND,                      )
JOHN PULLEY, JONATHAN EPPS,                         )
TODD HAWKINS and WILLIAM SHIVELY,                   )
     in their individual capacities                 )
                                                    )
and                                                 )
                                                    )
JOHN DOES 1-10,                                     )
     Defendants.                                    )


        MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO STRIKE
                      DEFENDANTS’ PLEA IN BAR
       COMES NOW the Plaintiff, by counsel, in support of Plaintiff’s Motion to Strike

Defendants’ Plea in Bar to-wit:

     THE FEDERAL RULES OF CIVIL PROCEDURE DO PERMIT THE FILING OF A
                               PLEA IN BAR
       F.R.C.P Rule 7(a) limits the filing of pleadings. Absent leave of court, only complaints

and answers are permitted. All other requests for court orders must be made by motion.

Consequently, the Defendants’ Plea in Bar (Dkt. 8) is an impermissible pleading and must be

stricken. Notwithstanding his Motion, the Plaintiff will file a Memorandum in Opposition to the

Plea in Bar as if it were a Rule 12(b)(6) motion.
Case 4:20-cv-00029-JLK-RSB Document 14 Filed 06/20/20 Page 2 of 3 Pageid#: 79




                                        CONCLUSION

       WHEREFORE the Plaintiff moves this Court to strike the Defendants’ Plea in Bar.

                                     Respectfully submitted,

                           ELDRIDGE ROOSEVELT MEEKS, III
                                     By Counsel


JAMES RIVER LEGAL ASSOCIATES
7601 Timberlake Road
Lynchburg, Virginia 24502
P (434) 845-4529
F (434) 845-8536


By: /s/ M. Paul Valois
   M. Paul Valois, Esquire
   Counsel for Plaintiff
   Virginia State Bar No. 72326


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of June, 2020, I electronically filed the foregoing
Memorandum with the Clerk of this Court using the CM/ECF system, which will automatically
send notice of this filing to:

       James A. L. Daniel, Esquire
       Martha White Medley, Esquire
       Michael A. Nicholas, Esquire
       Panagiotis C. Kostopanagiotis, Esquire
       DANIEL, MEDLEY & KIRBY, P.C.
       P.O. Box 14125
       Roanoke, Virginia 24038
       P: (540) 983-7600
       F: (540) 983-7711
       jdaniels@dmklawfirm.com
       mmedley@dmklawfirm.com
       mnicholas@dmklawfirm.com
       pck@dmklawfirm.com



                                                -2-
Case 4:20-cv-00029-JLK-RSB Document 14 Filed 06/20/20 Page 3 of 3 Pageid#: 80




      Counsel for Defendants


                                               /s/ M. Paul Valois




                                     -3-
